 GUARDIAN AUTOMOTIVE TRIM, INC. 475Guardian Automotive Trim, Inc. and International Union of Electronic, Electrical, Salaried, Ma-chine & Furniture Workers (IUE), AFLŒCIO.   Cases 25ŒCAŒ28140Œ1 and 25ŒCAŒ28140Œ2 September 30, 2003 DECISION AND ORDER  BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On December 31, 2002, Administrative Law Judge Ira Sandron issued the attached decision.  The Respondent filed exceptions and a supporting brief.      The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has considered the decision and the record in light of the exceptions and brief and has decided to adopt the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified and set forth in full below.2ORDER The National Labor Relations Board orders that the Respondent, Guardian Automotive Trim, Inc., Evans-ville, Indiana, its officers, agents, successors, and as-signs, shall  1. Cease and desist from  (a) Discharging or otherwise discriminating against any employee for activities on behalf of, or support for, International Union of Electronic, Electrical, Salaried, Machine & Furniture Workers (IUE), AFLŒCIO, or any other labor organization.                                                                                                                      1 In adopting the judge™s finding that the Respondent violated Sec. 8(a)(3) and (1) of the Act by discharging employees Jimmie Powell and Brian Smith because they engaged in protected activities on behalf of the Union, we agree with the judge that the Respondent failed to show that it would have terminated the employees had they not engaged in union activities.  In affirming this conclusion that the Respondent™s proffered basis for the discharges was pretextual, we do not rely on the judge™s findings that the Respondent conducted an incomplete and skewed investigation of the October 14, 2001 incident involving the employees, or that the discipline imposed by the Respondent was not in proportion to the misconduct engaged in by the employees.  We also do not rely on the judge™s finding that the Respondent™s general animus was demonstrated in an earlier Board case in which the Respondent was found to have violated the Act. Guardian Automotive Trim, Inc., 337 NLRB 412 (2002).  As set forth in the judge™s decision, we rely particularly on disparate treatment to show the Respondent™s antiunion motive for discharging Powell and Smith.  It failed to follow its own progressive discipline policy.  That is, it did not issue a lesser corrective action to Powell and Smith as it did in regard to other employees disci-plined by the Respondent for similar conduct.   In agreeing with his colleagues that the Respondent violated the Act by unlawfully terminating employees Powell and Smith, Member Walsh would adopt the judge™s decision in all respects. 2  We shall modify the judge™s recommended Order and notice to correct inadvertent errors and omissions. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Jimmie Powell and Brian Smith full reinstatement to their former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously en-joyed. (b) Make Jimmie Powell and Brian Smith whole for any loss of earnings and other benefits suffered as a re-sult of the discrimination against them, in the manner set forth in the remedy section of the decision. (c) Within 14 days from the date of this Order, remove from its files any reference to the unlawful discharges, and within 3 days thereafter, notify the employees in writing that this has been done and that the discharges will not be used against them in any way. (d) Preserve and, within 14 days of a request or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post at its facility in Evansville, Indiana, copies of the attached notice marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided by the Regional Director for Region 25, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since October 17, 2001.  3 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 340 NLRB No. 63  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 476 (f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT discharge or otherwise discriminate 
against employees for their activities on behalf of, or 
support for, International Un
ion of Electroni
c, Electrical, Salaried, Machine & Furnit
ure Workers (IUE), AFLŒ
CIO, or any other labor organization. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Jimmie Powell and Brian Smith full 

reinstatement to their former jobs or, if those positions no 

longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights and 
privileges they previously enjoyed. 
WE WILL make Jimmie Powell and Brian Smith 
whole for any loss of pay or other benefits suffered as a 
result of our unfair labor practices, with interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any references to 

the unlawful discharges of Jimmie Powell and Brian 
Smith, and WE WILL, within 3 days thereafter, notify 
them in writing that this has been done and that the dis-
charges will not be used against them in any way. 
GUARDIAN AUTOMOTIVE TRIM, INC. 
 Belinda J. Brown, Esq., 
for the General Counsel.
 Robert G. Brody and Craig L. Cohen, Esqs. (Brody & Associ-
ates, LLC), 
of Stamford, Connecticut, for the Respondent
. DECISION STATEMENT OF THE CASE 
IRA SANDRON, Administrative Law Judge. The charges in 
this case were filed by International Union of Electronic, Elec-
trical, Salaried, Machine & Furniture Workers, AFLŒCIO (the 
Union) on April 11, 2002.  A consolidated complaint was is-
sued on June 27, 2002, alleging 
that the Respondent violated 
Section 8(a)(1) and (3) of the National Labor Relations Act (the 

Act) by discharging at its Evansville, Indiana facility (the facil-
ity) employees Jimmie Powell 
and Brian Smith on October 17 
and 19, 2001,1 respectively. 
Pursuant to notice, a trial was held before me in Evansville, 
Indiana, on October 1 and 2, 2002.  The General Counsel and 

the Respondent were represented by counsel, who demon-
strated vigorous advocacy a
nd commendable professionalism 
throughout.  All parties were affo
rded full opportunity to be 
heard, to examine and cross-examine witnesses, and to intro-
duce evidence. The General Counsel and the Respondent filed 
posthearing briefs, which have been duly considered. 
Employee Relations Manager Je
ffrey Evans of the human re-
sources department (HR) testif
ied that Powell and Smith were 
discharged solely for what happened between them and acting 

or temporary group leader Kenneth Maikranz Jr. on October 14. 

More specifically, the events 
in question took place shortly 
before the end of the shift that day at the facility™s department 

23A. All but one of the persons who worked that shift were 
called to testify: Powell, S
mith, Steve Phipps, and Keith 
Vaughn, by the General Counsel
; Maikranz and Kelly Lamica 
nee Graham, by the Respondent. 
Other witnesses called by the Respondent were Jeffrey Ev-
ans (also called as a 611(c) witn
ess by the General Counsel), 
Charles Jones, Tony Settl
es, and Jeff Winchester. 
On the entire record in this case, including my observations 
of the witnesses and their de
meanor, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent is a corporation with an office and place of 
business in Evansville, Indiana, where it is engaged in the 
manufacture of injection-molded plastic automotive parts. Dur-
ing the past 12 months, the Re
spondent, in conducting its busi-
ness operations at that facility, 
sold and shipped from the facil-ity goods valued in excess of $5
0,000 directly to
 points outside of the State of Indiana. The Respondent admits, and I find, that 

it is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act and that the Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
II. BACKGROUND 
The facility is an automotive trim plant engaged in a variety 
of activities relating to exterior trim parts, including molding, 
plating, painting, assembling, fi
nishing, and shipping. It now 
employs about 760Œ800 employees total, having undergone 
expansion in recent years. 
                                                          
 1 All dates are in 2001 unless otherwise indicated. 
 GUARDIAN AUTOMOTIVE TRIM, INC. 477The hierarchy of positions has at all times material been as 
follows: employee, gr
oup leader, supervisor, department man-
ager, shift superintendent, assi
stant plant manager, and plant manager. The parties agreed that at all times material group 
leaders were nonsupervisory employees, and by stipulation they 
voted in the Board election conducted in April 2000. They re-
ceived a pay differential and had the authority to direct em-
ployees and to write them up for misconduct, but their recom-
mendations for disciplinary action had to be reviewed and ap-
proved by supervisors. Although the record suggests that there 
may have been recent changes in their authority, elevating their 
status, none of the parties have contended that the group leaders 
should be considered statutory s
upervisors for purposes of this 
case. 
The Guardian Automotive employee handbook (the hand-
book) in effect since February 2000
2 [contains a provision enti-
tled ﬁCorrective Actionﬂ (at p. 15). The provision provides:  
 Corrective action is administered impartially and consistent 
with the nature of the circumstances. Especially serious mis-
conduct such as theft, physical violence or the threat of vio-
lence, abusive language or conduct toward a supervisor, de-
struction of Company property, disregard of workplace safety 
practices, or violation of Company policies such as the Policy 
Against Harassment, Substance Abuse Policy, etc., may result 
in immediate discharge. In most cases, such as those involv-
ing below-expectations performance, excessive absences, etc., 
corrective action will be administered progressively, accord-
ing to the following steps:  
 Step 1ŒCounseling: The supervisor will document the nature 
of the counseling (First Warning).  
 Step 2ŒThe employee will be issu
ed a written record of the is-
sue and the measures needed for improvement (Second Warn-
ing).  
 Step 3ŒSuspension: The employee must complete a written 
statement committing to improve 
with regard to the issue at 
hand before returning to work (Final Warning).  
 Step 4ŒTermination of employment.  
 The Company reserves the right to modify this policy as ap-

propriate. Factors that are cons
idered in deciding on appropri-
ate corrective action include an employee™s past work record, 

length of service, and other mitigating circumstances. 
 Jimmie Powell was employed at the facility for nearly 11 
years; Brian Smith for almost 4 years. In October, they both 

regularly worked in department 
23B, Powell as a relief operator 
and Smith as a rack changer. The evidence of record reflects 

that they each received but one warning prior to October 14: 
Smith received a first warning for attendance in August 2000, 
and Powell received the same in July 2001.
3  Inasmuch as the 
sole basis for the discharges 
was what occurred on October 14, 
these warnings need not be addressed further. 
                                                          
                                                           
2 GC Exh. 5. 
3 R. Exhs. 5 and 7.  Evidence was adduced that Powell received dis-
cipline in 1994 and 1995, but no documentation or details were pro-
vided. 
The Union lost the April 2000 election. Both Powell and 
Smith were known union supporters
 and engaged in preelection 
and postelection handbilling at th
e facility. They wore union 
paraphernalia and talked about the Union to other employees on 
the job, and they also appeared at a postelection unfair labor 
practice proceeding, although they were not called to testify. 
Evans testified that it was common knowledge at the plant that 
they were recognized union adhe
rents and, thus
, management™s knowledge of their union act
ivities is not disputed. For background evidence of animus, the General Counsel of-
fered evidence concerning two 
conversations occurring prior to 
October 14, 2001.
4  One was between Powell and Department 
23B Paint Supervisor Winchest
er, with Vaughn also being pre-
sent; the other was between Winchester and Vaughn. 
Thus, Powell testified that in September 2001 he told Win-
chester that he wanted some leadership opportunities in the 
department, to which Winchester
 responded, ﬁMy God, I™d love 
to have you as a supervisor, bu
t I can™t because of where you 
standﬂ (Tr. 57). Powell asked if
 he meant because of Powell™s union shirts and activity, and Wi
nchester said ﬁyes.ﬂ Vaughn 
testified that he was present at
 a conversation between Powell and Winchester after the election (April 2000), but could not 

recall the date. He testified that Powell asked Winchester if he 
had found out anything about Powell becoming a group leader. 
Winchester responded that Powe
ll knew how the Company felt 
on his stand with the Union, and that™s why Powell could not 

become a group leader. 
As to the second conversa
tion, Vaughn could not recall 
whether it was before or after he became group leader. Accord-
ing to Vaughn, Winchester stated that as a group leader Vaughn could not wear union shirts, hats, or buttons.  Vaughn further 
testified that he did not change his support for the Union or his 
behavior as a result of the conversation. 
I credit Powell and Vaughn that the conversations took 
place. I do not believe that they fabricated the incidents, par-
ticularly when they did not alle
ge any other conversations dem-
onstrating management animus. 
However, as to the conversation between Powell and 
Vaughn, I am not convinced it 
took place in September 2001, as Powell testified. By that time, I am certain that he would 
have notified the Union and filed an unfair labor practice 
charge. I find it significant that when he received a First Warn-
ing in August 2000, he wrote in response, ﬁI will fight for a 
UNION until I retire or die.ﬂ
5 Vaughn candidly could not recall 
when the conversation took plac
e, and I believe it much more 
plausible that it occurred considerably prior to September 2001. 
Without any confidence in the date and whether the conversa-
tion occurred before or after Vaughn was promoted to group 
leader, even though he was a known union adherent, I cannot 
give the conversation much weight
 in establishing animus rele-
vant to Powell™s discharge in October 2001. Germane to both 
conversations, although group leader was not considered to be a 
statutory supervisory position within the meaning of the Act, 
they did have more status and authority than other employees, 
 4 Both occurred over 6 months prior to the filing of the charges and 
thus outside the 10(b) period. 
5 See R. Exh. 5. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 478 and Winchester may have errone
ously concluded that it was a 
supervisory position at the time. 
With further regard to the second conversation, Vaughn 
could not remember whether it was before or after he was pro-
moted to group leader, so the date it occurred cannot be ascer-
tained. In any event, Vaughn testified that he did not change his 
prounion behavior as a result of the conversation, and he either 
became or continued to be a group leader, with no evidence that 

the Respondent retaliated agains
t him for continuing to demon-strate support for the Union. Accordingly, I find that this con-
versation is of de minimis evidentiary value in determining the 
issues before me. In arguing background animus, the General Counsel has also 
cited 
Guardian Automotive Trim, Inc.,
 337 NLRB 412 (2002), and quoted the portion of the handbook dealing with unions. 
The above-cited decision st
emmed from postelection objec-tions and a concomitant unfair labor
 practice charge filed by the 
Union. The Board found numerous violations of Section 8(a)(1) 
committed by the facility™s plant manager, Michael Birch, on 
March 23 or 24, 2000, and interference by Supervisor Floyd 
Tresler in employee handbilling, on April 20, 2000. The Board 
further determined that the Respondent had interfered in the 
election process by its conduct 
and ordered a new election, which has not yet taken place. 
In determining the impact of 
antiunion animus in the disciplin
ary actions taken against Pow-
ell and Smith, it is appropriate 
for me to consider unfair labor 

practices committed by the highest level of management at the 
same facility.  See 
Stark Electric, Inc
., 327 NLRB 518 (1999). 
The handbook (at p. 3) contains a section entitled, ﬁOur Posi-
tion Regarding Unions.ﬂ  It states, inter alia, the following:  
 As a Company employee, no third party charges you 
dues, tries to speak for you, 
or interferes with the success-
ful relationship we are working to achieve.  
We are also convinced that where there are unions, 
there frequently is trouble, 
tension, and hostilityŒand the ever present possibility of strikes.  
 . . . .  Our customers believe in us. We continually tell them 
that they can count on us to 
deliver on time, that our peo-
ple work together to solve their problems, and that we are 

free from labor strife, outside controls, strikes, or even the 
threat of strikes. 
 An employer has the right to oppose unionization of employ-

ees, provided the employees™ Section 7 rights are not violated, 
and to engage in legitimate
 antiunion propaganda, free of 
threats or promises of benefits, during an organizing campaign 
and preceding an election. See 
John W. Hancock Jr., Inc
., 337 NLRB 1223 (2002). Furthermore, this provision was in effect at 

the time of the election in April 2000, but it was neither raised 
by the Union as a ground for objection to the election nor found 
by the Board to constitute an unfair labor practice. Accordingly, 
I decline to find the above section of the handbook evidence of 
unlawful animus. III. EVENTS OCCURRING ON OCTOBER 
14, 2001
 As stated earlier, the series of events, which occurred near 
the end of the shift at department 23A on October 14 constitute 
the sole basis for the discharges of Powell and Smith. 
Among the six persons, includi
ng Powell, Smith, and Maik-ranz, who testified about what 
happened that evening, there 
were considerable variations in
 testimony; indeed, no two ver-
sions were identical. 
Undisputed facts reflect that on the 10 a.m. to 6 p.m. shift for 
department 23A on October 14, Maikranz, who had been em-
ployed less than 2 months earlier (August 22), was the temporary 
group leader and serving in that capacity for the first time. Em-

ployees working that shift included Powell, Smith, Phipps, 
Vaughn, Graham, and Skinner. The department received more 
than one batch of defective parts toward the end of the shift, with 
the result that Maikranz more than once gave orders to stop load-
ing and take the parts off the line, and he finally closed the line 
down for the day. It is company 
policy and practice that a work 
area at the end of the shift is supposed to be clean for the next 

shift, as reflected in the CANDO program.
6 Temporary group 
leaders possess the same author
ity as regular group leaders. 
Powell testified that prior to October 14, he had worked 
weekends in department 23A for 6 or more months, under 

group leader McClure, who allowed employees to leave the 
loading area at the end of the shift once they quit loading, pro-
vided that the area was clean.
7  When Maikranz shut the line 
down for the day at approximatel
y 5:50 p.m., the work area was 
in fine condition and did not need cleaning up. Powell and 
Smith left the area to have a cigarette. Maikranz, who was only 
a few feet away, said nothing as they left. Powell and Smith 
returned to the work area at about 5:58 p.m., to punch out. 
Powell testified that he did not
 observe Maikranz and Graham 
cleaning up the loading area when they returned. Right after he 
and Smith punched out, Maikranz 
approached them and said 
ﬁWe don™t do things like that in
 our department.ﬂ  Powell re-plied that he did not know what Maikranz was talking about, 
but they could discuss it next weekend. 
Powell later gave a written statement to Evans (R. Exh. 1). 
Consisting of one short paragraph,
 it is not inconsistent with 
Powell™s testimony but lacks detail. 
After the discharges, union flyers
8 were distributed. Signed 
respectively by Powell and Smith, they were essentially self-
serving statements that the two had not been fired for good 
cause, but instead, presumably 
on account of their union activi-
ties. In both flyers, it is stated 
that neither men had received any 
disciplinary warnings prior to their being discharged. Although 
such statements were inaccurate, the flyers were essentially 

propaganda on behalf of the Union, and I do not consider any 
                                                          
 6 See R. Exh. 18. When asked about the CANDO program on cross- 
examination, both Powell and Smith professed an ignorance of the 
general program, which seemed hard
 to believe of long-term employ-
ees. 7 McClure confirmed this policy. Va
ughn, too, testified that when he 
was a group leader in department 23B, he also followed this practice. 
McClure further testified that Powell and Smith received a lot of over-
time work on weekends because they 
were high in seniority and that he 
never experienced any problems with them. 
8 R. Exhs. 3 and 5. 
 GUARDIAN AUTOMOTIVE TRIM, INC. 479misstatements of fact contained in them to reflect negatively on 
the credibility of either Powell or Smith. Similarly, inconsisten-
cies between their testimony and what was stated in the flyers 
as to what occurred on October 14 will not be deemed signifi-
cant for the same reason. 
On cross-examination, Powell acknowledged that in his affi-
davit to the Board agent, he mentioned being disciplined in 
1994 and 1995 but did not mention the first warning in July 
2000. The series of questions an
d answers, which followed (Tr. 
88Œ89) are set forth below.  
 Question:  Why didn™t you tell them about that discipline?  
Answer:  I didn™t recall it.  
. . . .  
Question:  You recalled the discipline from 1995, but you 

didn™t recall one from 2000?  
Answer:  That™s right.  
Question:  Do you remember the discipline you received in 
2000?  
Answer:  No, sir.  
. . . .  
Question:  Does a warning constitute discipline in your 
mind, Mr. Powell?  
Answer:  Not really, because I felt like I was a real good 
employee there.  
Question:  Okay. Now you rece
ived it, though, right?  
Answer:  Yes. 
 Unlike material distributed fo
r propaganda purposes, a sworn 
statement before a government agen
t requires an affiant to be as 
truthful and accurate as possi
ble. Therefore, I find Powell™s 
failure to mention the July 2000 first warning in a sworn state-
ment damaging to his credibility
. Lending even further doubt as 
to his reliability was his evas
ive and unconvincing testimony, 
set out above. As counsel for 
the Respondent indicated, it is 
very odd that Powell would have remembered discipline in 
1994 and 1995 but allegedly coul
d not recall discipline occur-ring in 2000, several years more recently. I note also that his 

testimony professing ignorance of the general precepts of the 
CANDO program was hard to accept from an employee with so 
many years of experience (ove
r 11). I additionally note that 
Powell™s testimony at various times seemed evasive and that 
some of his answers were generalized and vague rather than 
specific. Therefore, I find him only partially credible. 
Smith testified that three batches of bad parts were received 
that afternoon and that when Maikranz ordered the line shut 
down for the third time Smith asked him if it was for real that 
time, and Maikranz said, ﬁYes.ﬂ  After putting the defective 
parts into boxes, he washed his hands and then went with Pow-
ell to smoke a cigarette. Maikranz stood a few feet away while 
Smith was washing his hands. Smith
 testified that he believed 
Powell said something to Maikranz at that time. Maikranz did 

not say anything when Powell asked Smith if he wanted to go 
smoke a cigarette or when they 
left the area at about 5:50 p.m. 
They returned to the work area at about 5:57 p.m.  Maikranz 
did not say anything to him after he returned to punch out. The 
work area was clean when they went out for a cigarette. 
Smith™s statement to Evans
9 was more detailed than Pow-
ell™s. Although generall
y consistent with his testimony, it was 
inconsistent on a critical point: whether Maikranz said anything 

when they were leaving the area. Thus, Smith stated to Evans 
that before they left to smoke, 
ﬁKen said something. He did not 
pursue anything. I looked at Jimmie and asked was he talking 

to me or you [Jimmie].ﬂ When asked about this statement on 
cross-examination and why it was 
not consistent with what he 
stated in his affidavit to the Board agent, Smith replied, ﬁHe 

didn™t say anything to me, period. When I™m saying to me, it 
wasn™t nothing that I heard that was directed to meﬂ (Tr. 124). 
He eventually stated on cross-examination that he could not 
recall Maikranz saying anything before they left. There was an 
additional inconsistency between his testimony and his state-
ment to Evans: Smith testified that he asked Maikranz if they 
were really through this time, whereas he stated to Evans that 
he asked the question of Powell, making no mention of any 
question to Maikranz. 
Smith acknowledged that in his a
ffidavit to the Board agent, 
he stated, contrary to his account to Evans, ﬁI did not hear any-
one say anything to Powell and me as we left the area to go 
smoke. I do not recall anything being said when we came back 
in at about 5:58 p.m.ﬂ (Tr. 122.) 
I find unconvincing Smith™s attempted explanation for his 
prior inconsistent statement (R
. Exh. 2) regarding whether 
Maikranz said anything. In addition to his testimony being 

impeached by a prior statement, his unsatisfactory explanation 
further damaged his credibility. As with Powell, I again note 
my reservations about his professed ignorance of the CANDO 
program, but this is a relativel
y minor consideration in my 
overall finding that he was not fully credible. 
The General Counsel called two other witnesses to testify 
about what occurred in depart
ment 23A on October 14: Steve Phipps and Keith Vaughn. Phipps, an open supporter of the Union, has been employed 
by the Respondent for 9Œ1/2 years, and in October 2001 regu-
larly worked in department 23B
 under Vaughn. He testified that 
on October 14, after receiving two 
loads of bad parts, Maikranz 
shut the line down for good at about 5:30 p.m. When asked on 
direct examination what condition the work area was at that 
time, Phipps replied, ﬁIt was already pretty cleanﬂ (Tr. 185). 
According to Phipps, when Powell and Smith said they were 
going outside to smoke a cigarett
e, Maikranz was about 25 feet 
away. Phipps did not hear Maikranz say anything to him. When 

they left, Phipps was in the process of finishing sweeping, 
while Vaughn was holding the dust
pan. No one else was clean-
ing because the area was ﬁpretty wellﬂ cleaned up (Tr. 186). 
When Powell and Smith returned, Maikranz said, ﬁWe don™t do 
that in this departmentﬂ (Tr. 
187). The employees were stand-
ing in line to punch out, and Phipps did not know whom he was 
addressing. Phipps was not inte
rviewed by Evans or asked to 
give a written statement. 
Vaughn started with the facility in 1992, was a group leader 
in department 23B in October, 
and was terminated in January 
2002. He testified that when the line was shut down early on 
October 14, at 5:30 or 5:45 p.m., he stood around and did not 
                                                          
 9 R. Exh. 2. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 480 engage in any cleaning because ﬁ[t]here wasn™t anything to do, 
reallyﬂ (Tr. 194). Once the line was shut down, Powell and 
Smith said they were going to go
 smoke a cigarette. Maikranz 
was about 5 to 6 feet away. He did not hear anyone say any-
thing to them. They returned to clock out. Vaughn was inter-
viewed by Evans, who did not ask him to provide a written 
statement. 
Maikranz was hired on August 22
 (see GC Exh. 13), and Oc-tober 14 was the first time that 
he served as temporary group 
leader. He testified that at the end of the shift on October 14, he 

told Powell and Smith, as well as everyone on the line, to clean 
up. Powell and Smith proceeded to walk off. Maikranz told 
them that ﬁwe need to clean upﬂ (Tr. 293), but they went ahead 
and left the area, even though it was dirty. Graham and Maik-

ranz then cleaned the area, al
ong with one other person whose 
name Maikranz could not recall
. Other employees also engaged 
in cleaning work. Powell and Smith returned and stood by the 
timeclock. Maikranz walked over and told them, ﬁ[W]e don™t 
walk off the line without the line being clean, we don™t do that 
on this line,ﬂ to which Powell replied, ﬁ[Y]eah, yeah. I™ll see 
you next weekend or I™ll see youﬂ
 (Tr. 295). Maikranz replied, 
ﬁ[N]o, you won™t.ﬂ Upset, Maik
ranz immediately reported the 
incident to the paint line supervisor and then to Shift Superin-
tendent Settles. 
Maikranz submitted a statement to Evans.
10  It was generally 
consistent with his testimonial version, other than it stating that 
when he told Powell and Smith to help clean up, Powell said, 
ﬁYeah, yeah, whatever.ﬂ 
The last witness to testify about the incident was Kelly 
Lamica nee Graham, employed 
at the facility 
since May 2001. 
She testified that at the end of the shift, she saw Maikranz talk 

to Powell and Smith but did not hear what he said. They then 
walked off. Maikranz came over to her, ﬁcussing and carrying 
on about how they wouldn™t listen. He told me to clean up and 
he was really pissed offﬂ (Tr.
 308). She and Maikranz then 
cleaned up; she did not remember 
if anyone else was cleaning. 
Powell and Smith returned at about
 5:53 or 5:54 p.m. and went 
over to the timeclock. Maikranz went over to talk to them, but 
she did not hear what he said; ﬁ[H]e was waving his hand while 
he was talking. He looked li
ke he was madﬂ (infra). 
Graham gave a written statement to Evans.
11  Her statement 
was not fully consistent with her testimony. Thus, the statement 
mentions nothing about seeing Maikranz talk to Powell and Smith before they left. Further, it states that she had left the 
immediate area and when she returned, Maikranz was cleaning 
the line by himself, so she started helping him clean. As they 
were cleaning, Maikranz told 
her he did not want Powell and 
Smith back. 
V. THE INVESTIGATION AND OUTCOME 
Evans testified that when Maikranz came to his office and 
reported the incident, ﬁHe was pissed because they disrespected 
him . . . Ken was a fill in group leader. Ken™s a young guy, tooﬂ 
(Tr. 268). Maikranz explained that he had asked them to do 
something, and they just totally disregarded what he said. 
                                                          
                                                           
10 R. Exh. 15. 
11 R. Exh. 16. 
Evans thereafter conducted an investigation and, based 
thereon, he made the decision 
to discharge Powell and Smith, solely for what occurred on October 14, effective October 14.
12  On October 15, Evans had Powe
ll and Smith called in sepa-
rately to his office, where he told them they were being sus-
pended and asked them for written
 statements. On October 17, 
Evans terminated Smith at the HR office, with HR Manager 
Chris Handy present; on October 
19, by telephone, Evans ter-
minated Powell. Each man asked for a copy of his written 

statement, but Evans refused to provide it. 
 Evans testified initially on rule 611(c) examination that they 
were discharged because they ﬁwalked off the job and insubor-
dinationﬂ (Tr. 23), consistent with their discharge notices. 
13 He later testified that the direct order they disobeyed was to help 

clean up the line and that they 
abandoned their job. At another 
point (Tr. 37), he stated that he considered Powell and Smith to 
have used ﬁabusive conductﬂ toward a supervisor. 
Evans testified that he could understand why Maikranz had 
been so angry. He also did not believe that Powell™s and 
Smith™s statements that they 
did nothing for 15 minutes made 
any sense. In addition to taking statements from Powell and 
Smith, he called in Skinner, Graham, Elliot, and Vaughn. He 
requested and obtained written statements from Powell, Smith, 
Skinner, and Graham, but not from Elliot and Vaughn, because 
they said they did not see anything. When asked why he did not 
speak to all of the witnesses, he replied, ﬁI believed what Ken 
told me. I had support for what he saidﬂ (Tr. 270). When asked 
specifically why he did not speak to Phipps, he answered, ﬁI 
mean I had support for what Ken had already saidﬂ (infra). I 
note here that Graham™s version, as we have it in writing, was 
only partially supportive of Maikranz™ version, and that Skin-
ner™s statement was but one
 short paragraph long.
14  In sum, Evans™ testimony reflects that he made the determi-
nation to discharge Powell and 
Smith based on Maikranz™ de-
piction of the events, partiall
y supported by Graham and Skin-
ner, without taking into consideration Vaughn™s account and 

without even interviewing a witness named by Maikranz. 
I do not find satisfactory the reasons Evans proffered for not 
taking a written statement from 
Vaughn and for not even inter-
viewing Phipps at all. Assumi
ng Vaughn™s statements to Evans 
 12 His later testimony (Tr. 262) str
ongly suggests that others besides 
him were involved in the ultimate
 decision to discharge Powell and 
Smith. Thus, he testified that Tony 
Settles called HR in ﬁfor guidance.ﬂ 
When asked who made the decision to
 discharge them, he replied ﬁHR 
did.ﬂ The next question was, ﬁAnd 
what involvement did you have in 
that?ﬂ to which Evans responded, ﬁ
I also
 suggested that they be firedﬂ 
(emphasis added). Still later (Tr. 2
86), Evans testified that he ﬁcon-
sultedﬂ with HR Manager Chris Ha
ndy in the decision to terminate 
Powell and Smith. Handy was not called to testify. I will give Evans the 
benefit of the doubt on this and not find these statements inconsistent 

with his initial unequivocal testimony that he was the one to make the 
decision to discharge Powell and Smith. 
13 GC Exhs. 2 and 3. 
14 Skinner™s four-line statement to
 Evans (R. Exh. 17) was admitted 
solely for the purpose of showing what Evans relied on in making his 
determination to discharge Powell 
and Smith. Skinner could not be 
located by the Respondent to be a wi
tness, and I sustained the General 
Counsel™s hearsay objection as to admitting the document for the truth 

of what was asserted. 
 GUARDIAN AUTOMOTIVE TRIM, INC. 481were consistent with Vaughn™s tes
timony, they in large measure 
corroborated Powell and Smith and, at the very least, would 
have tended to show that Maikra
nz had blown the situation out 
of proportion. Evans™ failure to obtain a written statement that 
would have favored the alleged 
discriminates, while asking for 
and obtaining written statements from the two witnesses whose 

versions tended to support Maikranz, must be deemed suspi-
cious and to lead to the conclusion that the investigation was 
not conducted in a fair and impa
rtial manner, especially when 
Vaughn at the time was a regular group leader. 
Similarly, it is very suspect that, when there was a disagree-
ment about the events of October 14 and the cleanliness of the 
work area, that Evans did not even bother to speak to Phipps, who was named in Maikranz™ written statement as a witness. It 
strikes me as not coincidental 
that Phipps was an open union 
supporter. Accordingly, the failure to even interview Phipps 

also supports the conclusion that
 the investigation was not con-
ducted fairly and impartially. 
Evans conceded that the Company has a progressive disci-
plinary policy, as per the handbook, and that the work records 
and seniority of Powell and Smith were considered.
15  How-ever, he deemed their misconduct serious enough to warrant 

immediate discharge. He testified that one of them had an at-
tendance warning, but could not recall which.
16His testimony about the role of HR in the disciplinary proc-
ess was confusing and contradictor
y. He first testified that the 
Company considers infractions to be minor or major, the latter 

including such offenses as insubordination, intentional destruc-
tion of company property, and fighting. For minor infractions, 
such as those related to performance, HR should be informed, 
but for major infractions, the HR gets together with the supervi-
sor and department manager to make a decision about disci-
pline, based on the results of 
HR™s investigation. When Re-spondent™s counsel asked timeframe
 for this system being in 
place, he replied ﬁThat™s been a recent type of thingﬂ (Tr. 228). 

The following reflects the series of questions and answers 
which followed (Tr. 228Œ29):  
 ALJ: Well, can you be 
more specific about. 
A: Recent meaning within the last--the last three to 
four months.  Mr. Brody: I™m sorry. Could you repeat the last thing 
you said?  
A: The system ofŠExcuse me. This system I mean it™s 
been in place, but just never really enforced.  
ALJ: When did it start being . . . enforced?  
                                                          
                                                           
15 The Respondent provided, in anothe
r context, what was apparently 
Smith™s last evaluation, dated Augus
t 9 (R. Exh. 19). He was rated in 
14 areas by Jeff Winchester. He recei
ved his two lowest scores of ﬁ2ﬂ 
(ﬁNeeds Some Improvementﬂ) in productivity and CANDO. However, 
one of his two highest scores of ﬁ4ﬂ (ﬁExceeds Expectationsﬂ) was in 
the area of ﬁTeam WorkŠWorks well with others; is cooperative. 
Accepts Instructions well.ﬂ The Respondent did not provide a corre-

sponding evaluation of Powell. 
16 Both, in fact, did. However, any such warning was not a ground 
for either termination. 
A: It™s been like a gradualŠI mean, since I™ve been 
there. I mean it™s just been like a gradual thing. It didn™t 
happen overnight.  
ALJ: And you said within three or four months. What 
was that referring to?  
A: Just stricter. Stricter enforcement.  
. . . .  
Mr. Brody: When you were hired in July of 2001, what 
was the policy on getting HR involved?  
A: There was no--there wa
s no policy set in place 
about it.  As the above reflects, Evans di
rectly contradicted his own 
testimony, by first stating that 
the system he described was in 
effect when he arrived at the facility, and shortly thereafter 
testifying that there was no policy at that time. By his own 
statements, Evans™ testimony sheds no light on what kind of 
role HR played in disciplinary matters in October 2001. Fur-
ther, his equivocating testimony in this important area struck 
me as clearly evasive. Accordingly, I find it reflects negatively 
on his overall credibility. 
The record contains various ex
hibits offered by the Respon-
dent or the General Counsel to 
show imposition of discipline on 
other employees as consistent or
 inconsistent with the termina-
tions of Powell and Smith. I will briefly summarize each of the 
exhibits. 
Respondent™s Exhibits 9Œ14:  
a. 9Œemployee dismissed on December 18, 2001, for 
insubordination, because a group leader asked her to cover 
her jewelry, apparently for safety reasons, and she refused.  
b. 10Œemployee terminated on August 30, 2002 (his 
hire date was June 10, 2002), for refusal to perform as-
signed work. The employee™s own statement confirms that 
she refused to do it.  
c. 11Œthe narrative portion of
 this document describing 
the incident is unreadable and, therefore, I will not con-
sider the exhibit.  
d. 12Œemployee terminated on August 14, 2001, be-
cause, when asked to load, she yelled, walked off the job, 
and left the facility without punching out. Her supervisor 
assumed (logically) that she had quit.  
e. 13 and 14Œemployee terminated on March 27, 2002 
for threatening remarks to his peers and direct supervisor 
(including telling his supervisor, ﬁFŒyouﬂ and ﬁI™ll hurt 
youﬂ). During the HR interview, the employee admitted 
that he had cursed and also stated that, ﬁhe was tired of 
this place.ﬂ
17   The General Counsel™s Exhibits 6Œ10:  
 a. 6Œemployee received a 
Second Warning on June 5, 
2001, for confronting a group leader twice in two weeks 

about job assignments, actions deemed to constitute in-
subordination.  
 17 I note that it appears that the dates on R. Exh. 14, the supervisor™s 
employee counseling form, were alte
red and changed from ﬁ2/25/02ﬂ 
and ﬁ2/26/02ﬂ to ﬁ3/25/02ﬂ and ﬁ3/26/02.ﬂ The supervisor recom-
mended a second warning. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 482 b. 7Œemployee received a counseling report on De-
cember 19, 2001, for repeated
ly ignoring directives re-
garding prioritization of work to be completed.  
c. 8Œemployee received a Final Warning on May 5, 
2002, for refusing an instruction.  
d. 9Œemployee received a First Warning on April 17, 
2002, for not following instructions.  
e. 10Œemployee received a First Warning on February 
15, 2002, for leaving her workstation on a non-designated break without notifying her supervisor.  
f. 11Œemployee received a First Warning on April 29, 
2001, for failure to follow instructions, to wit, she went on 
break without permission and 
left the premises without 
punching out. 
g. 12Œemployee received a Second Warning on July 5, 
2001, for refusing to stay over onto the next shift, even 
though her job required her to stay over on short notice. 
 The situations most similar to that in the instant matter were 
those reflected in General Counsel
™s Exhibits 10 and 11, where 
employees went on break with
out permission; and General 
Counsel™s Exhibits 7Œ9 and 12, 
and Respondent™s Exhibit 10, 
where there were refusals to follow directives. With one excep-
tion, the maximum penalty imposed
 was a final warning. In the 
one incident where the employee was terminated (R. Exh. 10) 
for refusal to perform work, he had been employed for only 2-
1/2 months. The Respondent™s other exhibits, set out above, involved in-
cidents where an employee™s failure to follow an instruction 
apparently related to
 job safety; an employee not only refused 
to follow an instruction but yelled, walked out, and left without 
punching out; and an employee who used obscenities to and 
threatened his supervisor. The conduct of Powell and Smith on 
October 14 can hardly 
be equated to any of these in terms of 
egregiousness.  Thus, the evidence pertaining to
 the treatment of other em-
ployees demonstrates that an em
ployee™s failure to follow in-
structions or to go on break without permission has rarely re-
sulted in termination. Further, there is no evidence that employ-

ees with the length of service of Powell and Smith (11 and 4 
years, respectively) have ever been terminated for such reasons. 
Since Powell and Smith™s offe
nsesŠinsubordination and walk-
ing off the job, according to EvansŠwere integrally related, 

they constituted one act of mi
sconduct. It would be disingenu-
ous of the Respondent to argue th
at two separate acts of mis-
conduct were involved; that each 
justified separate discipline; 
and that together, ﬁpiggy-backed,ﬂ they justified termination. 
Analysis and Conclusions 
Direct evidence of an anti-union motive in discharge cases is 
rare and, for that reason, reliance on circumstantial evidence, 
and reasonable inferences derived 
therefrom, is appropriate and 
often necessary.  
Laro Maintenance Corp. v. NLRB
, 56 F.3d 
224, 229 (D.C. Cir. 1995); 
NLRB v. Warren L. Rose Castings, 
Inc., 587 F.2d 1005, 1008 (9th Cir. 1978); 
McGraw-Edison Co. 
v. NLRB
, 419 F.2d 67, 75Œ76 (8th Cir. 1969). Thus, ﬁIllegal 
motive has been implied by a vari
ety of factors such as ‚coinci-
dence in union activity and discri
mination™ . . . general bias or 
hostility toward the union™ . . . ‚variance from the employer™s 
normal employment routine™. . . and ‚an implausible explana-

tion used by the employer for 
its action™ﬂ 419 F.2d at 75. 
Although the Board cannot substitute its judgment for that of 
an employer and decide what 
would have constituted appropri-ate discipline, the Board does have the role of deciding whether 

the employer™s proffered basis for its action is the actual one, 
rather than a pretext to disguise antiunion motivation. 
Detroit Paneling Systems, 
330 NLRB 1170 (2000); Uniroyal Technol-ogy Corp. v. NLRB, 151 F.3d 666, 670 (7th Cir. 1998). 
If the General Counsel establis
hes a prima facie case of dis-
criminatorily motivated action by an employer against an em-
ployee, the next step is to determine whether the action would 
have occurred had the employee not engaged in protected activ-
ity. 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). 
Here, the Respondent has conceded knowledge of Powell 
and Smith™s open support for the Union prior to July 18. More-
over, evidence of the Responde
nt™s general animus was re-
flected in the Board™s decision in 
Guardian Automotive Trim, Inc., 337 NLRB 412 (2002), in which violations were found to 
have been committed by high-level management at the facility. 
Both Powell and Smith were long-term employees (11 and 4 
years, respectively), as reflected by their being afforded the 
opportunity to work considerable overtime hours on the basis of 
seniority. Despite their many ye
ars of tenure, their discharges 
were based solely on one act of 
insubordination. I find in these 
circumstances that the General 
Counsel has established a prima 
facie case of 8(a)(3) discharge. Having found the first prong of 
Wright Line satisfied, I now turn to the second step of the in-
quiry: determining whether Powe
ll and Smith would have been discharged absent their union activities.  Regarding the events 
of October 14, we have six different accounts of what occurred, 
none of which are fully consiste
nt.  Complicating the matter is 
the fact that the written statements provided to Evans were 
unfocused narratives rather than 
detailed, step-by-step accounts 
of what occurred. Thus, omissions of certain facts and potential 
discrepancies between witnesses are more difficult to analyze 

in terms of determining who was credible and who was not. 
For a number of reasons, I find most reliable Maikranz™ ver-
sion of what occurred and, to this extent, I agree with the posi-
tion taken by the Respondent™s counsel in its posthearing brief 
(at p. 4). There is nothing in the record to give me reason to 
doubt his reliability as a witness. He appeared sincere and can-
did in his testimony; of all 
the witnesses who gave written 
statements to management, his te
stimony and statement were the 
most consistent; he was later te
rminated by the Respondent and 
would now have no reason to be bias
ed in its favor; and, finally, 
I believe that he took very seriou
sly his role as a first-time tem-
porary group leader on October 14. I am convinced that, of all 

the persons on the scene that evening, he at the time was the 
most concerned about what was taking place on the job. There-
fore, I believe his account of the incident was the most reliable, and I credit it where it differs from the other accounts, particu-larly those of Smith and Powell. 
For reasons I have previously 
stated, I do not find that they were fully credible. 
I further believe, however, that Phipps was also a reliable 
witness, in agreement with the General Counsel™s position in its 
brief (at p. 11). He seemed sincere and candid and did not ap-
 GUARDIAN AUTOMOTIVE TRIM, INC. 483pear to try to tailor his testimony to benefit either side. Thus, he 
testified twice that the area was ﬁprettyﬂ clean, rather than stat-
ing that it was fully clean, as Powell, Smith, and Vaughn testi-
fied, and he further testified that he heard Maikranz tell Powell 
and Smith, ﬁWe don™t do that in this department.ﬂ I credit his 
testimony on these points where 
it diverges from the testimony 
of Powell, Smith, and Vaughn. I al
so believe Phipps™ testimony 
is probably the most accurate as to the state of the loading area 
in terms of cleanliness, objectively speaking. It was ﬁprettyﬂ 
clean, meaning that there could be a genuine difference of opin-
ion on how much cleaning remained to be done. 
Graham was not fully consistent with her written statement, 
and I accept her testimony only to the extent that it corroborates 
Maikranz™ testimony that she 
assisted him with cleanup and 
that he was agitated over wh
at Powell and Smith had done. 
Based on the totality of credited evidence and putting to-
gether a composite picture of what occurred, I make the follow-

ing factual conclusions regarding the October 14 events.  
 1.  Maikranz was a young and 
inexperienced employee serv-
ing as a temporary group leader for the first time that night. 

He may have been abrasive in his attitude but, in any event, 
he took his duties very seriously and was probably over-
zealous in his attempt to prove
 himself as a temporary group 
leader. The employees he superv
ised that evening, including 
Powell and Smith, were older an
d more experienced than he 
was. They likely harbored some resentment against him for 

being selected to be a temporary group leader over them and, 
possibly, for his overbearing attitude.
18   2.  There was a genuine difference of opinion between Maik-
ranz and Powell and Smith as to
 how clean the work area was 
prior to the end of the shift and punchout time at 6 p.m. Pow-

ell and Smith were used to the policy and practice of group 
leaders who were more lenient and less stringent as far as 
what constituted a clean work 
area and who allowed them to 
leave the work area if they were done working, and the area 
was clean. Powell and Smith did not take seriously Maikranz™ 
instruction to remain in the work area and clean, if they even 
listened carefully to what he said and heard him. Powell and 
Smith did not listen carefully to Maikranz™ instruction or they 
chose not to follow it, and they left the work area to take a 
cigarette break.  
 3.  Powell and Smith did not, subjectively speaking, consider 
what they were doing to amount to insubordination.  
 4.  In issuing a directive to Powell and Smith, and in reporting 

them to management, Maikranz was not motivated by anti-

union considerations. He instructed them to clean the area 
based on his determination that it needed cleaning, and he re-
ported them because he took umbr
age at their ignoring his di-
rective. 
                                                           
                                                           
18 In Maikranz™ November evalua
tion (GC Exh. 13), Supervisor 
McClure noted that Maikranz had the ﬁNeed to improve people skills.ﬂ 
Later, McClure issued a warning to Maikranz for, on December 14, 
engaging in a lengthy tirade, replete with expletives, when he did not 
receive a bonus on his check (GC Exh.
 14). Maikranz was subsequently 
forced to resign. 
In short, experienced employee
s Powell and Smith were used 
to working under group leaders with less stringent cleanup 
policies, and they did not give pr
oper heed to the instructions of 
first-time temporary group leader Maikranz, who initiated the 
disciplinary process for what he perceived as their violation of 
his directives. I do not believe that he was motivated by anti-
union considerations or that ma
nagement had him set up Powell 
and Smith. Turning next to the decision to discharge Powell and Smith, I 
find it significant that the Respondent, through HR, conducted 
an incomplete and skewed inve
stigation. Thus, Evans ignored 
the oral statement of regular group leader Vaughn indirectly 
supporting Powell and Smith as to what occurred, and he failed 
to even question another witness, Phipps, who was mentioned 
by name as a witness by Maik
ranz. I reach this conclusion 
whether or not Evans was aware in October 2001 that Maikranz 
had problems dealing with others
, as reflected in Supervisor 
McClure™s November 2001 evaluation.
19  The Board has con-
sistently held that an employer™s failure to conduct a fair and 
complete investigation gives rise
 to an inference of antiunion 
animus. 
Publishers Printing Co., 
317 NLRB 933, 938 (1995); 
Burger King Corp.,
 279 NLRB 227, 239 (1986); 
Syncro Corp.
, 234 NLRB 550, 551 (1978); 
and
 Firestone Textile Co.
, 203 
NLRB 89, 93 (1973). 
In discharging Powell and Smith, the Respondent did not fol-
low the progressive discipline policies outlined in the hand-
book. Even though they were terminated solely for insubordina-
tion on October 14, and for no other reasons, they were not 
given first-or second-step warnings or suspensions, as per the 
progressive disciplinary system in
 place. Instead, they were 
fired, despite the fact that the handbook specifically cites work 
record and seniority as considera
tions to be taken into account 
in deciding the appropriate corrective action. Although the 

Board does not impose on employer
s an obligation to promul-
gate a progressive disciplinary system, it has held that if an 
employer does maintains such a system, failure to follow it 
frequently indicates a hidden mo
tive for imposing more severe 
discipline. 
Fayette Cotton Mill,
 245 NLRB 428 (1978); 
Keller 
Mfg. Co.,
 237 NLRB 712, 713Œ714 (1978); 
Taylor Bros., Inc.,
 230 NLRB 861, 868 (1977). 
Further, the discipline imposed on Powell and Smith was out 
of proportion to the gravity of the offenseŠone act of minor 
insubordination directed towa
rd a first-time acting group 
leader. The insubstantial nature
 of the misconduct is appropri-
ately considered in determining whether the discipline was 
legitimate or pretextual. 
Detroit Paneling Systems, 
supra; Nep-tune Water Meter Co. v. NLRB,
 551 F.2d 568, 570 (4th Cir. 
1977). The discipline was also harsh compared with discipline 
imposed against other employees, 
another factor leading to the 
inference that their terminations were motivated by animus and 

not legitimate employment reasons.  
Burger King, supra at 239; Moore Co., 264 NLRB 1212 (1982); 
Fayette Cotton Mill
, supra 
at 429; Keller Mfg. Co.,
 supra at 713Œ714.  As the Board stated 
in Moore Co., 
264 NLRB at 1214:  
  19 GC Exh. 13. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 
484 
Respondent™s demonstrated unio
n animus coupled with its 
knowledge of Mack™s union sympathies and its harsh dispa-
rate treatment of her warrants the inference that her refusal to 
work scheduled overtime was not the true reason for her dis-
charge but was instead used to mask respondent™s intent to rid 
itself of a union adherent. 
 Such statement appears to apply here to Powell and Smith. In 
summary, after a flawed investigation, two employees with 
long tenure and good work record
s were discharged because they failed on one occasion to follow cleanup instructions from 
a first-time temporary group lead
er. The imposition of the pen-
alty of discharge was not consis
tent with the handbook or with 
company practice toward other employees. Accordingly, al-

though there is nothing to suggest that management instigated 
Maikranz™ complaint against Powell and Smith, I find that 
management did take advantage 
of the incident to retaliate 
against them because of 
their union activities. 
Therefore, I find that Powell and Smith would not have been 
discharged but for their protecte
d activities on behalf of the 
Union. Accordingly, their termin
ations violated Section 8(a)(1) 
and (3) of the Act. 
CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section (2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. By discharging Jimmie Powell on October 17, 2001, and 
Brian Smith on October 19, 2001, the Respondent has engaged 

in unfair labor practices affecting commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act. 
4. By the above discharges, th
e Respondent violated Section 
8(a)(1) and (3) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discharged employees Powell and 
Smith in violation of Section 8(a)(3), it must offer them rein-
statement and make them whole for any loss of earnings and 
other benefits, in accordance with 
F. W. Woolworth Co.,
 90 
NLRB 289 (1980), with interest computed as provided in 
New 
Horizons for the Retarded,
 283 NLRB 1173 (1987). 
As part of the remedy it seeks, the General Counsel requests 
expungement from employee reco
rds of any mention of the 
discharges. [Recommended Order omitted from publication.] 
   